       Case 17-07028                  Doc 33          Filed 04/01/19 Entered 04/01/19 15:28:18                                     Desc Main
                                                       Document     Page 1 of 12



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 17-07028
                                                                       §
LETITIA WILLIAMS                                                       §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 03/07/2017. The
        undersigned trustee was appointed on 03/07/2017.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

     4.          The trustee realized gross receipts of                                                                              $2,346.00

                          Funds were disbursed in the following amounts:

                         Payments made under an interim distribution                                                                       $0.00
                         Administrative expenses                                                                                           $0.00
                         Bank service fees                                                                                                $18.56
                         Other Payments to creditors                                                                                       $0.00
                         Non-estate funds paid to 3rd Parties                                                                              $0.00
                         Exemptions paid to the debtor                                                                                     $0.00
                         Other payments to the debtor                                                                                      $0.00

                         Leaving a balance on hand of1                                                                               $2,327.44

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 17-07028                 Doc 33           Filed 04/01/19 Entered 04/01/19 15:28:18                                     Desc Main
                                                       Document     Page 2 of 12
     6. The deadline for filing non-governmental claims in this case was 09/06/2017 and the deadline
        for filing government claims was 09/06/2017. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $586.50.
        To the extent that additional interest is earned before case closing, the maximum compensation
        may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $586.50,
for a total compensation of $586.502. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$25.64, for total expenses of $25.64.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 03/14/2019                                                         By:      /s/ David P. Leibowitz
                                                                                  Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                            Case 17-07028                 Doc 33   Filed 04/01/19
                                                                                              FORM 1Entered 04/01/19 15:28:18                                        Desc Main
                                                                                     Document     Page
                                                                          INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                                     RECORD  12 REPORT                                                                Page No:    1              Exhibit A
                                                                                                         ASSET CASES

Case No.:                    17-07028                                                                                                                       Trustee Name:                               David Leibowitz
Case Name:                   WILLIAMS, LETITIA                                                                                                              Date Filed (f) or Converted (c):            03/07/2017 (f)
For the Period Ending:       3/14/2019                                                                                                                      §341(a) Meeting Date:                       04/13/2017
                                                                                                                                                            Claims Bar Date:                            09/06/2017

                                 1                                               2                                3                                 4                        5                                         6

                         Asset Description                                    Petition/                    Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                    Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                 Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

 Ref. #
1       Ford Expedition, 2001                                                         $712.50                                      $0.00                                          $0.00                                            FA
2       Misc. Household Goods                                                         $325.00                                      $0.00                                          $0.00                                            FA
3       Misc. Electronics                                                             $125.00                                      $0.00                                          $0.00                                            FA
4       Used Clothing                                                                 $220.00                                      $0.00                                          $0.00                                            FA
5       Misc. Jewelry                                                                 $750.00                                      $0.00                                          $0.00                                            FA
6       Cash                                                                           $25.00                                      $0.00                                          $0.00                                            FA
7       Prepaid Debit Card                                                            $500.00                                      $0.00                                          $0.00                                            FA
8       Bedroom Set                                                                  $1,000.00                                     $0.00                                          $0.00                                            FA
9       Money Network Savings Account                             (u)                $1,340.00                                     $0.00                                          $0.00                                            FA
10      2016 Tax Refund                                           (u)                $6,031.00                              $2,346.00                                        $2,346.00                                             FA
Asset Notes:       Wildcard: $1685; CTC: $2000


TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                                  $11,028.50                                $2,346.00                                         $2,346.00                                       $0.00




     Major Activities affecting case closing:
      06/14/2018      2018 Reporting Period:
                      The Trustee continues to collect the non-exempt portion of Debtor's 2016 Federal Tax Refund. Although the debtor has fallen behind on her payment plan, the Trustee has been
                      receiving smaller payments steadily. The remaining balance is $696, and the case will be ready for TFR upon Debtor's completion of the payment plan.
      06/19/2017      2017 Reporting Period:
                      A total of $2346 of Debtor's 2016 Federal Tax Refund remains non-exempt property of the Estate. The Trustee has offered the option of entering into a payment plan. Because the
                      Debtor is a school teacher, and does not receive summer paychecks, the Trustee has agreed to 6 payments starting 9/30/17.


                      Case will be ready for TFR upon receipt of final payment 2/28/18.


 Initial Projected Date Of Final Report (TFR):          05/28/2018                               Current Projected Date Of Final Report (TFR):          06/30/2019               /s/ DAVID LEIBOWITZ
                                                                                                                                                                                 DAVID LEIBOWITZ
                                              Case 17-07028      Doc 33  Filed 04/01/19
                                                                                    FORMEntered
                                                                                            2       04/01/19 15:28:18                       Desc MainPage No: 1                 Exhibit B
                                                                           Document       Page 4 of 12
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-07028                                                                                 Trustee Name:                      David Leibowitz
 Case Name:                       WILLIAMS, LETITIA                                                                        Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***9316                                                                               Checking Acct #:                  ******2801
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:             3/7/2017                                                                                 Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                3/14/2019                                                                                Separate bond (if applicable):

       1                2                             3                                            4                                             5                6                    7

   Transaction       Check /                        Paid to/               Description of Transaction                       Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                     Received From                                                             Tran Code            $                $


10/31/2017            (10)     WILLIAMS, LETITIA                    Payment for Non-Exempt Portion of 2016 Tax Refund (1    1224-000             $300.00                                    $300.00
                                                                    of 16)
11/27/2017            (10)     WILLIAMS, LETITIA                    Payment for Non-Exempt Portion of 2016 Tax Refund (2    1224-000             $150.00                                    $450.00
                                                                    of 16)
11/30/2017            (10)     WILLIAMS, LETITIA                    Payment for Non-Exempt Portion of 2016 Tax Refund (3    1224-000             $150.00                                    $600.00
                                                                    of 16)
11/30/2017                     Green Bank                           Bank Service Fee                                        2600-000                                   $0.49                $599.51
12/29/2017                     Green Bank                           Bank Service Fee                                        2600-000                                   $0.75                $598.76
01/08/2018            (10)     WILLIAMS, LETITIA                    Payment for Non-Exempt Portion of 2016 Tax Refund (4    1224-000             $150.00                                    $748.76
                                                                    of 16)
01/21/2018            (10)     WILLIAMS, LETITIA                    Payment for Non-Exempt Portion of 2016 Tax Refund (5    1224-000             $150.00                                    $898.76
                                                                    of 16)
01/31/2018                     Green Bank                           Bank Service Fee                                        2600-000                                   $1.21                $897.55
02/14/2018            (10)     WILLIAMS, LETITIA                    Payment for Non-Exempt Portion of 2016 Tax Refund (6    1224-000             $150.00                                 $1,047.55
                                                                    of 16)
02/28/2018                     Green Bank                           Bank Service Fee                                        2600-000                                   $1.41             $1,046.14
03/12/2018            (10)     WILLIAMS, LETITIA                    Payment for Non-Exempt Portion of 2016 Tax Refund (7    1224-000             $300.00                                 $1,346.14
                                                                    & 8 of 16)
03/30/2018                     Green Bank                           Bank Service Fee                                        2600-000                                   $2.00             $1,344.14
04/30/2018                     Green Bank                           Bank Service Fee                                        2600-000                                   $2.02             $1,342.12
05/03/2018            (10)     WILLIAMS, LETITIA                    Payment for Non-Exempt Portion of 2016 Tax Refund (9    1224-000             $150.00                                 $1,492.12
                                                                    of 16)
05/31/2018                     Green Bank                           Bank Service Fee                                        2600-000                                   $2.35             $1,489.77
06/12/2018            (10)     WILLIAMS, LETITIA                    Payment for Non-Exempt Portion of 2016 Tax Refund       1224-000             $150.00                                 $1,639.77
                                                                    (10 of 16)
06/29/2018                     Green Bank                           Bank Service Fee                                        2600-000                                   $2.54             $1,637.23
07/19/2018            (10)     WILLIAMS, LETITIA                    Payment for Non-Exempt Portion of 2016 Tax Refund       1224-000             $150.00                                 $1,787.23
                                                                    (11 of 16)
07/31/2018                     Green Bank                           Bank Service Fee                                        2600-000                                   $2.62             $1,784.61


                                                                                                                           SUBTOTALS            $1,800.00             $15.39
                                              Case 17-07028       Doc 33  Filed 04/01/19
                                                                                     FORMEntered
                                                                                             2       04/01/19 15:28:18                                Desc MainPage No: 2                     Exhibit B
                                                                            Document       Page 5 of 12
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-07028                                                                                           Trustee Name:                         David Leibowitz
 Case Name:                       WILLIAMS, LETITIA                                                                                  Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***9316                                                                                         Checking Acct #:                      ******2801
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:
For Period Beginning:             3/7/2017                                                                                           Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                3/14/2019                                                                                          Separate bond (if applicable):

       1                2                                3                                           4                                                      5                  6                     7

   Transaction       Check /                         Paid to/                Description of Transaction                               Uniform           Deposit          Disbursement              Balance
      Date            Ref. #                      Received From                                                                      Tran Code            $                   $


08/31/2018            (10)     WILLIAMS, LETITIA                     Payment for Non-Exempt Portion of 2016 Tax Refund                1224-000               $75.00                                      $1,859.61
                                                                     (12 of 16)
08/31/2018                     Green Bank                            Bank Service Fee                                                 2600-000                                        $3.17            $1,856.44
11/12/2018            (10)     WILLIAMS, LETITIA                     Payment for Non-Exempt Portion of 2016 Tax Refund                1224-000               $75.00                                    $1,931.44
                                                                     (13 of 16)
11/12/2018            (10)     WILLIAMS, LETITIA                     Payment for Non-Exempt Portion of 2016 Tax Refund                1224-000              $100.00                                    $2,031.44
                                                                     (14 of 16)
01/25/2019            (10)     WILLIAMS, LETITIA                     Payment for Non-Exempt Portion of 2016 Tax Refund                1224-000               $75.00                                    $2,106.44
                                                                     (15 of 16)
03/14/2019            (10)     WILLIAMS, LETITIA                     Payment for Non-Exempt Portion of 2016 Tax Refund                1224-000              $221.00                                    $2,327.44
                                                                     (16 of 16)

                                                                                        TOTALS:                                                            $2,346.00                $18.56             $2,327.44
                                                                                            Less: Bank transfers/CDs                                           $0.00                 $0.00
                                                                                        Subtotal                                                           $2,346.00                $18.56
                                                                                            Less: Payments to debtors                                          $0.00                 $0.00
                                                                                        Net                                                                $2,346.00                $18.56



                     For the period of 3/7/2017 to 3/14/2019                                                      For the entire history of the account between 10/27/2017 to 3/14/2019

                     Total Compensable Receipts:                       $2,346.00                                  Total Compensable Receipts:                                 $2,346.00
                     Total Non-Compensable Receipts:                       $0.00                                  Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $2,346.00                                  Total Comp/Non Comp Receipts:                               $2,346.00
                     Total Internal/Transfer Receipts:                     $0.00                                  Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $18.56                                 Total Compensable Disbursements:                                 $18.56
                     Total Non-Compensable Disbursements:                   $0.00                                 Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                    $18.56                                 Total Comp/Non Comp Disbursements:                               $18.56
                     Total Internal/Transfer Disbursements:                 $0.00                                 Total Internal/Transfer Disbursements:                            $0.00
                                             Case 17-07028        Doc 33  Filed 04/01/19
                                                                                     FORMEntered
                                                                                             2       04/01/19 15:28:18                        Desc MainPage No: 3                    Exhibit B
                                                                            Document       Page 6 of 12
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-07028                                                                                    Trustee Name:                         David Leibowitz
Case Name:                       WILLIAMS, LETITIA                                                                           Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***9316                                                                                  Checking Acct #:                      ******2801
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:
For Period Beginning:            3/7/2017                                                                                    Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               3/14/2019                                                                                   Separate bond (if applicable):

      1                 2                                3                                           4                                             5                   6                    7

  Transaction        Check /                         Paid to/                Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                   $




                                                                                                                                                                           NET              ACCOUNT
                                                                                       TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                                 $2,346.00                 $18.56             $2,327.44




                     For the period of 3/7/2017 to 3/14/2019                                              For the entire history of the case between 03/07/2017 to 3/14/2019

                     Total Compensable Receipts:                       $2,346.00                          Total Compensable Receipts:                                 $2,346.00
                     Total Non-Compensable Receipts:                       $0.00                          Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $2,346.00                          Total Comp/Non Comp Receipts:                               $2,346.00
                     Total Internal/Transfer Receipts:                     $0.00                          Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $18.56                         Total Compensable Disbursements:                                 $18.56
                     Total Non-Compensable Disbursements:                   $0.00                         Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                    $18.56                         Total Comp/Non Comp Disbursements:                               $18.56
                     Total Internal/Transfer Disbursements:                 $0.00                         Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                          /s/ DAVID LEIBOWITZ
                                                                                                                          DAVID LEIBOWITZ
                                                                  CLAIM ANALYSIS REPORT04/01/19 15:28:18                        Page No:         1
                   Case 17-07028                 Doc 33       Filed 04/01/19  Entered                                   Desc Main
                                                               Document      Page 7 of 12                                            Exhibit C

Case No.            17-07028                                                                                               Trustee Name: David Leibowitz
Case Name:          WILLIAMS, LETITIA                                                                                                      Date: 3/14/2019
Claims Bar Date:    09/06/2017

 Claim         Creditor Name            Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                   Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                  Code                                                                      Balance

          DAVID P. LEIBOWITZ         Trustee        Allowed      2100-000       $586.50           $0.00         $0.00            $0.00                 $586.50
                                     Compensatio
                                     n
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          DAVID P. LEIBOWITZ         Trustee        Allowed      2200-000        $25.64           $0.00         $0.00            $0.00                  $25.64
                                     Expenses
           53 West Jackson
           Boulevard, Suite 1115
           Chicago IL 60604
      5   NAVIENT                    General        Allowed      7100-000    $79,297.15           $0.00         $0.00            $0.00            $79,297.15
          SOLUTIONS, LLC ON          Unsecured §
          BEHALF OF                  726(a)(2)
           Department of Education
           Loan Services
           PO BOX 9635
           Barre PA 18773-9635
      6   NAVIENT                    General        Allowed      7100-000    $35,201.52           $0.00         $0.00            $0.00            $35,201.52
          SOLUTIONS, LLC ON          Unsecured §
          BEHALF OF                  726(a)(2)
           Department of Education
           Loan Services
           PO BOX 9635
           Barre PA 18773-9635
      7   VERIZON                    General        Allowed      7100-000       $260.49           $0.00         $0.00            $0.00                 $260.49
                                     Unsecured §
                                     726(a)(2)
          by American InfoSource
          LP as agent
          4515 N. Santa Fe Ave.
          Oklahoma City OK
          73118
      8   T MOBILE/T-MOBILE          General        Allowed      7100-000        $78.32           $0.00         $0.00            $0.00                  $78.32
          USA INC                    Unsecured §
                                     726(a)(2)
          by American InfoSource
          LP as agent
          PO Box 248848
          Oklahoma City OK
          73124-8848
      9   T MOBILE/T-MOBILE          General        Allowed      7100-000        $76.99           $0.00         $0.00            $0.00                  $76.99
          USA INC                    Unsecured §
                                     726(a)(2)
          by American InfoSource
          LP as agent
          PO Box 248848
          Oklahoma City OK
          73124-8848
                                                                CLAIM ANALYSIS REPORT04/01/19 15:28:18                        Page No:          2
                   Case 17-07028               Doc 33       Filed 04/01/19  Entered                                   Desc Main
                                                             Document      Page 8 of 12                                            Exhibit C

Case No.            17-07028                                                                                             Trustee Name: David Leibowitz
Case Name:          WILLIAMS, LETITIA                                                                                                    Date: 3/14/2019
Claims Bar Date:    09/06/2017

 Claim         Creditor Name          Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                 Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                Code                                                                      Balance

     10   T MOBILE/T-MOBILE        General        Allowed      7100-000        $64.76           $0.00         $0.00            $0.00                  $64.76
          USA INC                  Unsecured §
                                   726(a)(2)
          by American InfoSource
          LP as agent
          PO Box 248848
          Oklahoma City OK
          73124-8848
      1   QUANTUM3 GROUP           Payments to    Allowed      7100-900       $294.72           $0.00         $0.00            $0.00                 $294.72
          LLC AS AGENT FOR         Unsecured
                                   Credit Card
                                   Holders
         Comenity Bank
         PO Box 788
         Kirkland WA
         98083-0788
Claim Notes: (1-1) Money Loaned
      2   CAPITAL ONE BANK         Payments to    Allowed      7100-900     $4,592.01           $0.00         $0.00            $0.00                $4,592.01
          (USA), N.A.              Unsecured
                                   Credit Card
                                   Holders
          PO Box 71083
          Charlotte NC
          28272-1083
      3   MERRICK BANK             Payments to    Allowed      7100-900       $662.40           $0.00         $0.00            $0.00                 $662.40
                                   Unsecured
                                   Credit Card
                                   Holders
           Resurgent Capital
           Services
           PO Box 10368
           Greenville SC
           29603-0368
      4   PYOD, LLC ITS            Payments to    Allowed      7100-900       $682.82           $0.00         $0.00            $0.00                 $682.82
          SUCCESSORS AND           Unsecured
          ASSIGNS AS               Credit Card
          ASSIGNEE                 Holders
           of FNBM, LLC
           Resurgent Capital
           Services
           PO Box 19008
           Greenville SC 29602

                                                                          $121,823.32           $0.00         $0.00         $0.00              $121,823.32
                                                                CLAIM ANALYSIS REPORT04/01/19 15:28:18           Page No:          3
                   Case 17-07028             Doc 33         Filed 04/01/19  Entered                      Desc Main
                                                             Document      Page 9 of 12                               Exhibit C

Case No.            17-07028                                                                                   Trustee Name: David Leibowitz
Case Name:          WILLIAMS, LETITIA                                                                                        Date: 3/14/2019
Claims Bar Date:    09/06/2017


        CLAIM CLASS SUMMARY TOTALS

                       Claim Class                Claim        Amount        Amount       Interest       Tax                 Net
                                                 Amount        Allowed        Paid                                       Remaining
                                                                                                                           Balance


         General Unsecured § 726(a)(2)        $114,979.23      $114,979.23       $0.00        $0.00       $0.00           $114,979.23

         Payments to Unsecured Credit Card      $6,231.95        $6,231.95       $0.00        $0.00       $0.00              $6,231.95
         Holders

         Trustee Compensation                    $586.50          $586.50        $0.00        $0.00       $0.00               $586.50

         Trustee Expenses                         $25.64           $25.64        $0.00        $0.00       $0.00                $25.64
  Case 17-07028            Doc 33     Filed 04/01/19 Entered 04/01/19 15:28:18                 Desc Main
                                       Document     Page 10 of 12


                                                                                              Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           17-07028
Case Name:          LETITIA WILLIAMS
Trustee Name:       David P. Leibowitz

                                                               Balance on hand:                    $2,327.44


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                      $0.00
                                                             Remaining balance:                    $2,327.44

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total          Interim           Proposed
                                                                Requested       Payments to          Payment
                                                                                      Date
David P. Leibowitz, Trustee Fees                                   $586.50            $0.00            $586.50
David P. Leibowitz, Trustee Expenses                                $25.64            $0.00               $25.64


                          Total to be paid for chapter 7 administrative expenses:                   $612.14
                                                             Remaining balance:                    $1,715.30

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $1,715.30

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



                                              Total to be paid to priority claims:                     $0.00
                                                             Remaining balance:                    $1,715.30

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).



UST Form 101-7-TFR (5/1/2011)
  Case 17-07028            Doc 33         Filed 04/01/19 Entered 04/01/19 15:28:18              Desc Main
                                           Document     Page 11 of 12



        Timely claims of general (unsecured) creditors totaling $121,211.18 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 1.4 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.          Interim        Proposed
                                                                    of Claim      Payments to        Amount
                                                                                        Date
           1 Quantum3 Group LLC as agent for                         $294.72            $0.00            $4.17
           2 Capital One Bank (USA), N.A.                          $4,592.01            $0.00          $64.98
           3 MERRICK BANK                                            $662.40            $0.00            $9.37
           4 PYOD, LLC its successors and assigns                    $682.82            $0.00            $9.66
             as assignee
           5 Navient Solutions, LLC on behalf of                  $79,297.15            $0.00       $1,122.16
           6 Navient Solutions, LLC on behalf of                  $35,201.52            $0.00         $498.15
           7 Verizon                                                 $260.49            $0.00            $3.69
           8 T Mobile/T-Mobile USA Inc                                 $78.32           $0.00            $1.11
           9 T Mobile/T-Mobile USA Inc                                 $76.99           $0.00            $1.09
          10 T Mobile/T-Mobile USA Inc                                 $64.76           $0.00            $0.92


                                Total to be paid to timely general unsecured claims:               $1,715.30
                                                                Remaining balance:                     $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                     $0.00
                                                              Remaining balance:                       $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE




UST Form 101-7-TFR (5/1/2011)
  Case 17-07028            Doc 33   Filed 04/01/19 Entered 04/01/19 15:28:18    Desc Main
                                     Document     Page 12 of 12




                                    Total to be paid for subordinated claims:         $0.00
                                                          Remaining balance:          $0.00




UST Form 101-7-TFR (5/1/2011)
